DETAILED ACTION
Claims 1-7 and 9-21 are pending in the Instant Application. 
Claims 1-7 and 9-21 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over SON, (“Son”), United States Patent Application Publication No. 2012/0191756, Jang et al. (“Jang”), United States Patent Application Publication No. 2014/0013258. 

As per claim 1. Son disclosed a search processing method based on clipboard data, comprises: 
in response to monitoring that the first data obtained from a search box comes from a clipboard, performing an identification process on first data in the search box to obtain a plurality of second data included in the first data and a type of each second data ([Fig. 2] and [0040] wherein the clipboard is monitored to determine if there are multiple data regions selected by the user, for instance a keyword can be stored in the clipboard with additional search regions, which can be selected, wherein the entire clipboard is recognized as the first data, and the different search regions recognized as the plurality of second data such as keywords and image data), determining search data corresponding respectively to the plurality of second data according to the type of each second data ([0042]-[0043] wherein the type of search data is determined based on the type of each search data, i.e. if there is an image, image metadata is used); 
displaying the search data corresponding respectively to the plurality of second data and determining target search data according to operations of a user on the search data corresponding respectively to the plurality of second data ([0040] wherein the user can select multiple search regions (displaying the search data) from the clipboard data, wherein the selecting is the determination of the target search data and [0050] wherein the user can select the keywords and make a list of target keywords); and obtaining a search result according to the target search data ([0063] wherein results are described); 
wherein data determining the target search data according to the operations of the user comprises: 
in response to detecting an operation on a search data, determining the selected search data as the target search data ([0051] wherein the user can exclude search regions/keywords, wherein the remaining selected search data will be the target search data); and 
in response to detecting no operation on any search data, determining the first data as the target search data ([0051] wherein exclusion of search regions is described, wherein if the user does not exclude any of the search data, the first data will be the target search data), but does not disclose wherein the first data coming from the clipboard comprises different types of second data.  However, Jang teaches wherein the first data coming from the clipboard comprises different types of second data ([Fig. 12], [0077] and [0113] wherein text, images are described in [0077] and [Fig. 12] describes a URL). 
Both Son and Jang describe a clipboard. While Son can capture information about multiple data types in multiple captured regions, it does not expressly store data of different data types. Jang stores a combination of the two, allowing for images, text, and URLs to be stored in the clipboard, along with data extracted from the captured data. 
One could use the clipboard searches in Son with the clipboard in Jang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining search data in a clipboard in Son with the clipboard comprising different types of second data in Jang in order to able to collect as much information about the data the user would like to copy as possible. 


As per claim 2, note the rejection of claim 1 where Son and Jang are combined. The combination teaches the method according to claim 1. Son further discloses wherein determining the search data corresponding respectively to the plurality of second data according to the type of each second data, comprises: if the second data belongs to uniform resource locator data, determining the second data as the search data; or, if the second data belongs to picture data, performing an image identification on the second data to determine the search data corresponding to the second data; or when the second data belongs to character-type data, performing a word segmentation on the second data to determine the search data corresponding to the second data based on the second data and words obtained by the word segmentation and a part of speech of each word ([0046] wherein an image is determined to be the type of the second data, wherein image identification is performed by examining the metadata (Examiner notes that because of the “or,” only one of the list need be determined)).  

As per claim 3, note the rejection of claim 1 where Son and Jang are combined. The combination teaches the method according to claim 1. Son further discloses before displaying the search data corresponding respectively to the plurality of second data, further comprising: 
sorting the search data corresponding respectively to the plurality of second data according to an order of the plurality of second data in the first data; or, sorting the search data according to search frequencies of the search data corresponding respectively to the plurality of second data ([0040] wherein the search data is sorted in the order by which it is received by incrementing through each region (Examiner notes that because of the “or,” only one of the list need be determined)). 

As per claim 9, claim 9 is a device that performs the method according to claim 1 and is rejected for the same reasoning and rationale. 

As per claim 10, claim 10 is a device that performs the method according to claim 2 and is rejected for the same reasoning and rationale. 

As per claim 11, claim 11 is a device that performs the method according to claim 3 and is rejected for the same reasoning and rationale. 

As per claim 15, claim 15 is the product that includes programs to perform the method according to claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that includes programs to perform the method according to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that includes programs to perform the method according to claim 3 and is rejected for the same rationale and reasoning. 





Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Jang in further view of Arrouye et al. (“Arrouye”), United States Patent Application Publication No. 2008/0033919.

As per claim 4, note the rejection of claim 1 where Son and Jang are combined. The combination teaches the method according to claim 1, but does not disclose 20PIDE3181304USobtaining and displaying supplementary data returned by a server and associated with the target search data; and updating the target search data according to operations of the user on the supplementary data to obtain updated target search data.  However, Arrouye teaches obtaining and displaying supplementary data returned by a server and associated with the target search data ([0104] wherein the search results first shown are the supplementary data returned by a server based on a first search input); and updating the target search data according to operations of the user on the supplementary data to obtain updated target search data ([0104] wherein the updated target search data is as a result of the at least one of the search terms associated with a result). 
Both Son and Arrouye describe returning search results. One could use the method of updating the target search data as in Arrouye with the clipboard search in Son to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using a clipboard to search to find results in Son with the updating of the target search in Arrouye in order to further refine the search and get better search results. 

As per claim 12, claim 12 is a device that performs the method according to claim 4 and is rejected for the same reasoning and rationale. 

As per claim 18, claim 18 is the product that includes programs to perform the method according to claim 4 and is rejected for the same rationale and reasoning. 





Claims 5, 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Jang in further view of Padmanabham et al. (“Padmanabham”), United States Patent Application Publication No. 2017/0060355. 

As per claim 5, note the rejection of claim 1 where Son and Lawrence are combined. The combination teaches the method according to claim 1.  Son further discloses the method further comprises: determining expanded search data corresponding to the first data according to the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046] wherein the meta information is tag data and is used to expand search data by adding new search information); and displaying the expanded search data corresponding to the first data before determining the target search data according to the operations of the user on the search data corresponding respectively to the plurality of second data ([0052] wherein the user can select the keywords that are used as the target search, including those discovered as taught in [0046]), but does not teach source information of the first data indicated by the tag data. However, Padmanabham teaches source information of the first data indicated by the tag data ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source information tag data in Padmanabham instead of the image tag data in Son to teach the claimed invention. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a search operation in Son with the clipboard including source information as a tag in Padmanabham in order to more easily pass information to the target location. 

As per claim 6, note the rejection of claim 1 where Son and Jang are combined. The combination teaches the method according to claim 6.  Son further discloses determining expanded search data corresponding to the first data according to the source information of the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046] wherein the meta information is tag data and is used to expand search data by adding new search information); and displaying the expanded search data corresponding to the first data before determining the target search data according to the operations of the user on the search data corresponding respectively to the plurality of second data ([0052] wherein the user can select the keywords that are used as the target search, including those discovered as taught in [0046]), but does not disclose the source information of the first data indicated by the tag data. However, Padmanabham teaches the source information of the first data indicated by the tag data. ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source information tag data in Padmanabham instead of the image tag data in Son to teach the claimed invention. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a search operation in Son with the clipboard including source information as a tag in Padmanabham in order to more easily pass information to the target location. 
As per claim 13, claim 13 is a device that performs the method according to claim 5 and is rejected for the same reasoning and rationale. 

As per claim 19, claim 19 is the product that includes programs to perform the method according to claim 5 and is rejected for the same rationale and reasoning. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Jang in further view of Padmanabham, in further view of Signorini et al. (“Signorini”), United States Patent Application Publication No. 2009/0157640. 

As per claim 7, note the rejection of claim 1 where Son and Jang are combined. The combination teaches the method according to claim 6.  Son further discloses the method further comprises: determining a search purpose corresponding to the first data according to the source information of the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046]-[0048] wherein these types can be first data, and the first data includes meta information (tag data), which can be described as purpose information as being the purpose for the search, i.e. what is used to perform the search); obtaining the search result according to the target search data comprises: obtaining the search result according to the search purpose and the target search data ([0046]-[0048] and [0052] wherein the search is performed using the keywords including the meta information (tag data)) , but does not disclose the source information of the first data indicated by the tag data, and wherein the search purpose indicates a search domain to be searched, comprising an academic field and an entertainment field. However, Padmanabham teaches the source information of the first data indicated by the tag data ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)), but does not teach wherein the search purpose indicates a search domain to be searched, comprising an academic field and an entertainment field. However, Signorini teaches wherein the search purpose indicates a search domain to be searched, comprising an academic field and an entertainment field ([0081] wherein searches are categorized by their purpose, and certain URLS are selected as the search domain as a result). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source information tag data in Padmanabham instead of the image tag data in Son to teach the claimed invention. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a search operation in Son with the clipboard including source information as a tag in Padmanabham in order to more easily pass information to the target location. 
Both Son and Signorini describe performing searches. One could apply the determining of the purpose of a search in Signorini with the searches in Son to teach the claimed invention. It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of searching using clipboard data in Son with the searches being categorized by purpose in Signorini in order to better find results that match the users search. 

As per claim 14, claim 14 is a device that performs the method according to claim 7 and is rejected for the same reasoning and rationale. 

As per claim 20, claim 20 is the product that includes programs to perform the method according to claim 7 and is rejected for the same rationale and reasoning. 









Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Jang in further view Lawrence et al. (“Lawrence”), United States Patent Application Publication No. 2005/0222981. 

As per claim 21, note the rejection of claim 2 where Son and Jang are combined. The combination teaches the method according to claim 2, but does not teach wherein performing the word segmentation on the second data to determine the search data corresponding to the second data based on the second data and words obtained by the word segmentation and a part of speech of each word comprises: screening the words obtained by the word segmentation based on the part of speech of each word ; and determining the search word based on the second data and the words after screening.  However, Lawrence teaches wherein performing the word segmentation on the second data to determine the search data corresponding to the second data based on the second data and words obtained by the word segmentation and a part of speech of each word comprises: screening the words obtained by the word segmentation based on the part of speech of each word ; and determining the search word based on the second data and the words after screening ([0122] wherein the searches may be determined by the parts of speech of the word, wherein one search may be screened for all nouns, and another may be screened for all verbs).
Both Son and Lawrence determine search data from a clipboard. One could include the extraction by part of speech from Lawrence with the second data from Son to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a search operation in Son with the clipboard data being extracted for parts of speech in Lawrence in order to better weigh search terms by importance.

Response to Arguments
Applicant states in REMARKS, page 13, that Son does not disclose:
“the first data coming from the clipboard comprises different types of second data; in response to detecting no operation on any search data, determining the first data as the target search data.”

Examiner has agreed with Applicant as to “the first data coming from the clipboard comprises different types of second data” and as a result of the amendment to claims, has introduced the Jang reference to teach those teachings. As noted above, the combination of Son and Jang teaches claim 1. 
As per “in response to detecting no operation on any search data, determining the first data as the target search data,” Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. 
	The claim determines if any operation is performed on the search data, before performing the search. The Son reference performs this by allowing the user to inspect the clipboard before the search is sent in [0051] by viewing a keyword list. In Son, the user is allowed to select keywords to exclude from the clipboard search as described in [0052], which states, “the search option may instruct the control unit 40 to….  exclude the search keyword from the search.” If the user does not exclude any keywords, than the original data in the clipboard, recognized as the “first data” would be used in the search. Therefore, if the system detects that no operation to exclude is performed in Son, the “target search data” would be “first data” or the data the user selected for the clipboard initially. Therefore, Son teaches “in response to detecting no operation on any search data, determining the first data as the target search data,” by searching the initial clipboard when the user does not perform an operation to exclude items from the clipboard. Applicant is encouraged to clarify the different operations that can be performed on the clipboard data to determine the “target search data.”  For instance the URL processing described on page 12 of the specification of the Instant Application would advance prosecution. 
	Applicant argues in REMARKS, page 14, 

    PNG
    media_image1.png
    247
    666
    media_image1.png
    Greyscale

As noted above, Son allows for the user to also exclude keywords from the keyword list as described in [0052], which would then detect no operation, by the user not selecting any of the keywords to determine the “target search keyword.” Again, the Applicant is encouraged to clarify the claims as noted above. All other REMARKS rely on the arguments above or are moot as a result of the new reference. If questions remain, please contact the Examiner for an interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168